                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               No. 5:21-cv-00149-D


  JUUL LABS, INC.,

                      Plaintiff,                    ORDER GRANTING MOTION FOR
                                                    ENTRY OF DEFAULT JUDGMENT
  V.
                                                    AND PERMANENT INJUNCTION
  ALFLAHY'S GET N GO, INC.,                         AGAINST DEFENDANT ALFLAHY'S
                                                    GET NGO, INC.
                      Defendant.




       This action commenced on March 30, 2021 by the filing of the Complaint. The Summons

and Complaint were properly served on the defendant Alflahy's Get N Go, Inc., a North Carolina

corporation, on April 10, 2021. Because Alflahy' s Get N Go, Inc. did not respond to the

Complaint and the time for answering the Complaint expired, the Clerk of Court entered default

as to Alflahy's Get N Go, Inc. on June 15, 2021. It is therefore:

       ORDERED, ADJUDGED, AND DECREED: That plaintiff JUUL Labs, Inc. have

judgment against Alflahy's Get N Go, Inc. in the amount of $300,000.00 for statutory damages

pursuant to the Lanham Act for willful infringement and counterfeiting of JUUL Labs, Inc.' s

trademarks identified by Registration Numbers 4,818,664, 4,898,257, and 5,918,490 at the

United States Patent and Trademark Office, and with an award of post-judgment interest to

accrue on said monetary award at the relevant statutory rate; and

       ORDERED, ADJUDGED, AND DECREED: That Alflahy's Get N Go, Inc., and its

respective agents, servants, employees, and representatives and all persons in active concert and

participation with them, are hereby permanently ENJOINED AND RESTRAINED from:

           (i) engaging or continuing to engage in the infringing, unlawful, unfair, or fraudulent

               business acts or practices relating to any trademarks owned by JUUL Labs, Inc.,




         Case 5:21-cv-00149-D Document 12 Filed 09/15/21 Page 1 of 2
            including the marketing, sale, distribution, and/or other dealing in any non-

            genuine JUUL products, including fake counterfeit products or unauthorized grey-

            market products;

         (ii) using without permission any mark or other intellectual property right of JUUL

            Labs, Inc.;

         (iii) acting to infringe trademarks owned by plaintiff JUUL Labs, Inc.;

         (iv) falsely designating the origin of any product to be from JUUL Labs, Inc.;

         (v) engaging in unfair competition with JUUL Labs, Inc.; or

         (vi) acting in any other manner to derogate JUUL Labs, Inc.'s intellectual property

            rights.

SO ORDERED. This IS day of September 2021.




                                           UNITED STATES DISTRICT JUDGE




       Case 5:21-cv-00149-D Document 12 Filed 09/15/21 Page 2 of 2
